IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


JOHN SIMMONS,                             :   No. 13 EAP 2016
                                          :
                  Appellant               :   Appeal from the Order of
                                          :   Commonwealth Court dated January
                                          :   13, 2016 at No. 551 MD 2015
           v.                             :
                                          :
                                          :
PENNSYLVANIA BOARD OF                     :
PROBATION AND PAROLE,                     :
                                          :
                  Appellee                :


                                     ORDER


PER CURIAM
     AND NOW, this 19th day of January, 2017, Appellant’s petition for leave to file

post-submission communications is DENIED, and the order of the Commonwealth

Court is hereby AFFIRMED.